DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Per claim 2, line 2, replace “of the nodes” with --node--.
	Per claim 8, line 2, replace “of the nodes” with --node--.
	Per claim 14, line 2, replace “of the nodes” with --node--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per claim 1, Tsang et al. [US 20170366624 A1] teaches a networked computing system (see Fig. 1, 100) comprising:
a backup node cluster of a backup service (see Fig. 1, clustering layer 130 in node 110) in communication with a host database node cluster (see paragraph [0023], the nodes where shards of database are stored is viewed as a host database node cluster) of a host (see Fig. 2, client/consumer 210);

one or more processors coupled with memory storing instructions that, when executed (see Fig. 4, processing resource 420 and machine-readable storage medium 430), perform operations comprising at least:
installing a backup agent (see Fig. 4, service layer 470 and data access object layer 480 can be separately or collectively viewed as a backup agent) on at least one node of the host database node cluster;
discovering the undiscovered database automatically, the discovery process including a discovery call (see paragraph [0086], API call for determining that the database resource is located at another node);
in response to the discovery call, receiving metadata relating to the discovered database (the information indicting the location of the database resource is the received metadata); and
communicating with the discovered database (see paragraphs [0086]-[0087] for accessing, deleting or migrating the database resource).
Tsang does not teach or sufficiently suggest: 1) registering the host at the backup service; 2) the host database discovery process is triggered based on the host registration.
Independent claim 7 is the method claim corresponding to the system claim 1 and is allowable for the same reasons mutatis mutandis.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

13 January 2022